DETAILED ACTION
This office action is in response to the amendments filed on 11/19/2020.
Claim 10 has been cancelled, and claim 21 has been added.
Claims 1-9, and 11-21 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/23/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant’s arguments, see Remarks pg 9, filed 11/18/2020, with respect to 35 USC 101 rejections have been fully considered and are persuasive.  The 35 USC 101 rejections has been withdrawn. 
Claims have been amended to include “non transitory” and therefore 35 USC 101 rejections no longer apply.

Applicant’s arguments with respect to the claims in view of 35 USC 103 rejections filed in Remarks pg. 10-14 on 11/19/2020 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant further argues in essence:
“For example, claim 1 recites, among other things, "identifying task information from the first user input, the task information including location parameters and time parameters for performance of the task... calculating a first relevance score for the first user device associated  with the first user, the first relevance score associated with performance of the task based at least in part on the first location information of the first user device associated with the first user, the location parameters, and the time parameters." However, Perry does not appear to disclose, teach, or suggest at least these elements.” and cites para.0072 to show Perry does not teach this limitation, and cites Dotan-Cohen abstract to show Dotan-Cohen does not teach the same limitation.
In response to [a], examiner disagrees as Perry teaches this limitation in para.0079 “In some embodiments, task priority may be indicated manually by the requestor and/or dispatcher when the task request is created. In other embodiments, network server 160 may assign a priority level to the task based on one or more stored rule sets that may take into account factors such as, a requested time frame for completing the task, the nature or type of task, a location of the task (such as an emergency room or operating room)”  para.0092 “In such embodiments, a requestor or dispatcher may only need to identify the task requested, a task location, a desired start time, and/or a desired completion time.” para.0080 “In some embodiments, network server 160 may analyze one or more attributes regarding assets associated with the requested task such as equipment and/or supplies. For example, network server 160 may determine …a location of the equipment and/or supplies, …. In some embodiments, network server 160 may compare the attributes to employee attributes such as, for example, employee location… in order to identify one or more employees that match the equipment attributes. In some embodiments, network server 160 may rank or score the available employees based on a quantity or amount of matching or compatible attributes between the employee attributes and equipment attributes” para.0072 “In some embodiments, network server 160 may score the results of each analysis, to generate a numerical score that may be used to rank available employees for selection. In some embodiments, each analysis may be weighted, depending on the priorities and needs of the facility,” para.0072 “In other embodiments, network server 160 may assign a priority level to the task based on one or more stored rule sets that may take into account factors such as, a requested time frame for completing the task, the nature or type of task, a location of the task (such as an emergency room or operating room)” the timeliness of the task can be used to apply a priority to the task, which is then used to weigh to final score of each employee eligible for the task prior to selection which shows a task location and start time and a desired completion time, which are then used to apply a priority level.  These scores which are calculated are also weighed based on the priority of the task.   Therefore the location and time information are both used to calculate a relevance score for each user.  Examiner does not rely on Doten-Cohen for this limitation.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-7, 11, 14-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Perry et al. (hereinafter Perry, US 2016/0300178 A1) in view of Dotan-Cohen et al. (hereinafter Dotan, US 2017/0308866 A1) in view of Bradburn (US 2012/0129510 A1).
Regarding Claim 1, Perry discloses A method, comprising: receiving, first user input to generate a notification for a task, the notification to be provided by a first user device (Perry: para.0059 “Process 500 may begin in step 502 when network server 160 receives and processes task information for a new task request. In some embodiments, network server 160 may receive a task request from a terminal such as computer terminal 145, administration terminal 145, and/or user device 120. In some embodiments, task requests may include a text message, email, communication from app 254 or 344, or other written request from any electronic device in communication with network server 160.” a written 
identifying task information“The processor may be configured to execute the instructions to receive, at the at least one processor from a network, task information for a task that is pending assignment, the task information including a task start time, at least one task location, and one or more required skills” para.0079 “In some embodiments, task priority may be indicated manually by the requestor and/or dispatcher when the task request is created. In other embodiments, network server 160 may assign a priority level to the task based on one or more stored rule sets that may take into account factors such as, a requested time frame for completing the task, the nature or type of task, a location of the task (such as an emergency room or operating room)”  para.0092 “In such embodiments, a requestor or dispatcher may only need to identify the task requested, a task location, a desired start time, and/or a desired completion time. “ the request can have a time frame for completion and a location); 
identifying first location information of the first user device associated with the first user (Perry: para.0025 “User 125 may be an employee in a workplace environment such as a nurse, a technician, or a dispatcher. User 125 may operate computer terminal 140, user device 120, and/or another computer (not shown) to interact with system 100” para.0026 “User device 120 may be a personal computing device such as, for example, a general purpose or notebook computer, a mobile device with computing ability, a tablet, smartphone…such that task assignments directed toward user 125 are sent to mobile device 120” para.0076 “In some embodiments, user device 120 may include one or more location sensors, and user device 120 may transmit a real-time location signal to server 160, to provide a current location of an employee associated with the user device 120.” the first user is among the users capable of receiving the job, and the location information is obtained from a sensor on the user device 120, the mobile device.); 
calculating a first relevance score for the first user device associated with the first user, the first relevance score associated with performance of the task based at least in part on the first location “In some embodiments, network server 160 may analyze one or more attributes regarding assets associated with the requested task such as equipment and/or supplies. For example, network server 160 may determine …a location of the equipment and/or supplies, …. In some embodiments, network server 160 may compare the attributes to employee attributes such as, for example, employee location… in order to identify one or more employees that match the equipment attributes. In some embodiments, network server 160 may rank or score the available employees based on a quantity or amount of matching or compatible attributes between the employee attributes and equipment attributes” location parameters of the user and the task can be used to score the employees for selection to perform a task.  this is done using location information derived from the user mobile device.), 
and the time parameters (para.0072 “In some embodiments, network server 160 may score the results of each analysis, to generate a numerical score that may be used to rank available employees for selection. In some embodiments, each analysis may be weighted, depending on the priorities and needs of the facility,” para.0072 “In other embodiments, network server 160 may assign a priority level to the task based on one or more stored rule sets that may take into account factors such as, a requested time frame for completing the task, the nature or type of task, a location of the task (such as an emergency room or operating room)” the timeliness of the task can be used to apply a priority to the task, which is then used to weigh to final score of each employee eligible for the task prior to selection.);
calculating a second relevance score for the second user device associated with the second user, the second relevance score associated with performance of the task based at least in part on the second location information of the second user device associated with the second user, the location parameters (Perry: para.0080 “In some embodiments, network server 160 may analyze one or more attributes regarding assets associated with the requested task such as equipment and/or supplies. For example, network server 160 may determine …a location of the equipment and/or supplies, …. In some embodiments, network server 160 may compare the attributes to employee attributes such as, for example, employee location… in order to identify one or more employees that match the equipment attributes. In some embodiments, network server 160 may rank or score the available employees based on a quantity or amount of matching or compatible attributes between the employee attributes and equipment attributes” location parameters of the user and the task can be used to score the employees for selection to perform a task.  this is done using location information derived from the user mobile device. It can be see in Fig. 7 that more than one employee can be available such as in para.0082, and this process is performed for a plurality of employees.), and 
the time parameters (para.0072 “In some embodiments, network server 160 may score the results of each analysis, to generate a numerical score that may be used to rank available employees for selection. In some embodiments, each analysis may be weighted, depending on the priorities and needs of the facility,” para.0072 “In other embodiments, network server 160 may assign a priority level to the task based on one or more stored rule sets that may take into account factors such as, a requested time frame for completing the task, the nature or type of task, a location of the task (such as an emergency room or operating room)” the timeliness of the task can be used to apply a priority to the task, which is then used to weigh to final score of each employee eligible for the task prior to selection.); Page 2 of 16 
74009389V.1Application No.determining, based at least in part on a comparison between the first relevance score and the second relevance score, that performance of the task is to be assigned to the second user associated with the second user device (Perry: apra.0081 “At the completion of step 510, network server 160 may create a ranked list of available employees based on one or more scores and/or rankings of individual analyses. In some embodiments, network server 160 may assign a weighting to one or more of the scores and/or ratings for each analysis, based on the needs of the requestor, dispatcher, and/or the facility. In some embodiments, weightings for different analyses may be stored as a rule set and accessed by network server 160 during step 510.” in step 510, this information can be used to generate a match for assignment in the following steps 512-516, and the job can be assigned in para.0069.); and 
providing a notification about the task to the second user device associated with the second user based at least in part on the determination (Perry: para.0097 “ Display 310 of user device 120 may display interface 1000 in response to instructions from network server 160, to alert a responder that a new task is assigned to them. Interface 1000 may include a notification box 1002, to provide essential details of the task assignment.”  and Fig. 10 the user is provided a notification for the task).
However Perry does not explicitly disclose receiving second user input that identifies a contact of a first user associated with the first user device, the contact being associated with a second user device; 
receiving, from a social media platform, a social media post associated with the second user device associated with the second user; 
analyzing the social media post to identify second location information of the second user device associated with the second user.
Dotan discloses receiving, from a social media platform, a social media post associated with the second user device associated with the second user (Dotan: para.0073 “For example, a calendar or social network profile associated with the user may be evaluated to identify activity related to the user, such as a baseball game activity identified from a social network post and message between the user and another user” para.0075 “In an embodiment, the complementary calendar may be constructed based upon sensor data associated with a user of a device. For example, a social network profile (e.g., social network posts, social network messages, a user profile indicating hobbies or interest of the users, etc.) may be evaluated to identify an activity of the user as a particular sensor data. “ social networking information associated with the user of the second device is obtained.); 
analyzing the social media post to identify second location information of the second user device associated with the second user (Dotan: para.0075 “In an embodiment, the complementary calendar may be constructed based upon sensor data associated with a user of a device. For example, a social network profile (e.g., social network posts, social network messages, a user profile indicating hobbies or interest of the users, etc.) may be evaluated to identify an activity of the user as a particular sensor data. In another example, a context of the user's device may be evaluated to identify an activity of the user as the sensor data (e.g., a device location may be indicative of the user going to soccer practice at a soccer field on Tuesdays; a device location check-in may be indicative of the user going out on a movie date on Sundays (e.g., the user may check-in through a social network); a connectivity state, such as Wi-Fi connectivity, may indicate that the user is at home, in the office, or at a coffee shop; a charging state, such as a car charging state, may indicate that the user is currently driving; a vacation itinerary file on the device may indicate that the user will be going on a vacation in a week; etc.).” social networking activity can be used in combination with a plurality of other types of data to determine user information, such as location and activities at the location that are being performed and to be performed. ).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Perry with Dotan in order to incorporate receiving, from a social media platform, a social media post associated with the second user device associated with the second user; analyzing the social media post to identify second location information of the second user device associated with the second user.
One of ordinary skill in the art would have been motivated to combine because of the expected benefit of using an additional source of information when determining location and availability, and future location and availability of a user when scheduling (Dotan: para.0072-para.0073).
However Perry-Dotan does not explicitly disclose receiving second user input that identifies a contact of a first user associated with the first user device, the contact being associated with a second user device.
Bradburn discloses receiving second user input that identifies a contact of a first user associated with the first user device, the contact being associated with a second user device (Bradburn: para.0055 “The contact list (which may be stored on the server 94 (e.g., in the cloud), stored locally within the device (e.g., 14, 14'), or both) may be updated, for example, by accessing the user's account by submitting an acceptable login and password on the login screen of the website 96. “ para.0066 “In another example, the task may be created via an application that is resident on the mobile communications device 14, 14'. This application is a software program that is executable by the processor 36, 36', and may be used to create a task and to link the task with a particular contact in a contact list that is resident on the device 14, 14'. In an example, the application provides a user interface (e.g., displayed on the mobile device 14, 14' display 80, 80') that enables the user to create the task or a task list, and to associate the task or each task in the task list with one or more particular contacts. An example of the user interface is shown below in Table 1. In this example, the user interface includes at least a Task ID which is assigned by the application, based, at least in part, on a chronological order in which the task was created relative to other task(s).” the user can assign tasks to contacts on a contact list on the mobile device 14.  The two devices of the task originator and the recipient can be seen in para.0049 fig. 2 “Another example of a task reminder system 10' is shown in FIG. 2. In this example, both the user's mobile device 14' and the other party's mobile device 100 are smart phones. Each phone 14', 100 includes an electronic memory 38', 106, respectively” ).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Perry-Dotan with Bradburn in order to incorporate receiving second user input that identifies a contact of a first user associated with the first user device, the contact being associated with a second user device.
One of ordinary skill in the art would have been motivated to combine because of the expected benefit of increasing the number of available users to assign tasks by incorporating users from a contacts list to the available pool of users (Bradburn: para.0055), would provide more options for assigning tasks when selecting employees in Perry.

Regarding Claim 2, Perry-Dotan-Bradburn discloses claim 1 as set forth above.
Perry further discloses obtaining first scheduling information for the first user associated with the first user device(Perry: para.0055 “For example, data 448 may include one or more entries including identifications of employees, their skill sets, their schedules and availability, employee locations (expected locations/posts, and real-time locations), and tasks assigned to each employee.” para.0061 “n some embodiments, network server 160 may determine which employees are currently available based on, for example, one or more work schedules” ), 
wherein calculating the first relevance score is further based at least in part on the first scheduling information (Perry: para.0076 “ For example, network server 160 may determine an expected location for each employee, based on the employee's job title, job assignment, work schedule” para.0080 “In some embodiments, network server 160 may compare the attributes to employee attributes such as, for example, employee location, employee skill sets and certifications, prior experience with certain equipment and/or supplies, and any other attributes related to the equipment and/or supplies, in order to identify one or more employees that match the equipment attributes. In some embodiments, network server 160 may rank or score the available employees based on a quantity or amount of matching or compatible attributes between the employee attributes and equipment attributes.” scheduling information is used to determine location information, and calculated into the rank/score of the available employees.); and 
obtaining second scheduling information for the second user associated with the second user device(Perry: para.0055 “For example, data 448 may include one or more entries including identifications of employees, their skill sets, their schedules and availability, employee locations (expected locations/posts, and real-time locations), and tasks assigned to each employee.” para.0061 “n some embodiments, network server 160 may determine which employees are currently available based on, for example, one or more work schedules” . It can be see in Fig. 7 that more than one employee can be available such as in para.0082, and this process is performed for a plurality of employees.), 
wherein calculating the second relevance score is further based at least in part on the second scheduling information (Perry: para.0076 “ For example, network server 160 may determine an expected location for each employee, based on the employee's job title, job assignment, work schedule” para.0080 “In some embodiments, network server 160 may compare the attributes to employee attributes such as, for example, employee location, employee skill sets and certifications, prior experience with certain equipment and/or supplies, and any other attributes related to the equipment and/or supplies, in order to identify one or more employees that match the equipment attributes. In some embodiments, network server 160 may rank or score the available employees based on a quantity or amount of matching or compatible attributes between the employee attributes and equipment attributes.” scheduling information is used to determine location information, and calculated into the rank/score of the available employees.).

Regarding Claim 3, Perry-Dotan-Bradburn discloses claim 2 as set forth above.
Perry further discloses calculating a first priority score for performance of the task by the first user associated with the first user device (Perry: para.0072 “FIG. 6 is a flowchart of an example of a process for comparing task information and employee information 510. As shown in FIG. 6, network server 160 may analyze a plurality of factors during step 510, to identify one or more matches between employees and the task information. Network server 160 may perform one or more analyses of step 510 in parallel or in varying sequences, depending on the needs of the requestor, dispatcher, or the facility. In some embodiments, network server 160 may score the results of each analysis, to generate a numerical score that may be used to rank available employees for selection. In some embodiments, each analysis may be weighted, depending on the priorities and needs of the facility, of a requester or dispatcher, or of a facility administrator.” each user is analyzed to generate a score for being assigned the task.  This score is then weighted based on a priority, thereby creating a priority score for each user.); and 
calculating a second priority score for performance of the task by the second user associated with the second user device (Perry: para.0072 “FIG. 6 is a flowchart of an example of a process for comparing task information and employee information 510. As shown in FIG. 6, network server 160 may analyze a plurality of factors during step 510, to identify one or more matches between employees and the task information. Network server 160 may perform one or more analyses of step 510 in parallel or in varying sequences, depending on the needs of the requestor, dispatcher, or the facility. In some embodiments, network server 160 may score the results of each analysis, to generate a numerical score that may be used to rank available employees for selection. In some embodiments, each analysis may be weighted, depending on the priorities and needs of the facility, of a requester or dispatcher, or of a facility administrator.” each user is analyzed to generate a score for being assigned the task.  This score is then weighted based on a priority, thereby creating a priority score for each user.), 
wherein determining that the performance of the task is to be assigned to the second user associated with the second user device is further based at least in part on the first priority score and the 510, network server 160 may create a ranked list of available employees based on one or more scores and/or rankings of individual analyses. In some embodiments, network server 160 may assign a weighting to one or more of the scores and/or ratings for each analysis, based on the needs of the requestor, dispatcher, and/or the facility. In some embodiments, weightings for different analyses may be stored as a rule set and accessed by network server 160 during step 510.” para.0083 “In some embodiments, network server 160 may identify a highest ranked or highest scored employee, based on the results of step 510,” the weighed scores can be compared and used in step 510-518 when assigning the job to the employee. ).

Regarding Claim 4, Perry-Dotan-Bradburn discloses claim 3 as set forth above.
Perry further discloses obtaining first historical activity information related to previously performed activities of the first user associated with the first user device (Perry: para.0064 “In some embodiments, employee information may include a history of tasks that the employee has performed, and one or more statistics associated with the employee's performance of the tasks. For example, employee information may include information identifying completed tasks, date and time of task assignment (start time) and completion (end time), and other historical information regarding past tasks.” historical information is obtained for previously performed tasks for each user associated with their respective devices 120, such as in para.0076); and Page 3 of 16 
74009389V.1Application No.obtaining second historical activity information related to previously performed activities of the second user associated with the second user device (Perry: para.0064 “In some embodiments, employee information may include a history of tasks that the employee has performed, and one or more statistics associated with the employee's performance of the tasks. For example, employee information may include information identifying completed tasks, date and time of task assignment (start time) and completion (end time), and other historical information regarding past tasks.” historical information is obtained for previously performed tasks for each user associated with their respective devices 120, such as in para.0076), 
“ In some embodiments, network server 160 may attempt to assign high priority tasks to employees associated with more skills and certifications, employees who do not currently have any assigned tasks and can begin a high priority task immediately, or employees who have historically handled high priority tasks within a predetermined time frame and without errors” a user who is more qualified for the task can be assigned a high priority task, based on past performance.  This process is also explained in para.0061-para.0064 during steps 504-510 when obtaining employee information to generate a score, it can be seen employee information includes historical task information, and employee information is compared to task information in step 510, and the scores are used when assigning jobs in step 516, para.0069.).

Regarding Claim 5, Perry-Dotan-Bradburn discloses claim 1 as set forth above.
Perry further discloses wherein first relevance score is calculated based at least in part on the parameters for performance of the task (Perry: para.0062 “For example, employee information may include a job title, certifications, qualifications, skill sets, dates and times scheduled to work, expected location of work, expected current location, detected current location, tasks currently assigned to the employee, a status of the assigned tasks, and performance data related to previous tasks.”) and a distance of the first user device from a location associated with the task (Perry: para.0063 “ In some embodiments, employee location may include coordinates such as latitude and longitude, distance from particular landmark in the facility, or one or more designations of locations in the facility, such as buildings, floors, units, zones and/or room numbers.” the above parameters for performing the task in para.0062 and distance from the task in para.0063 are used to calculated the relevance score calculated in para.0081, which is used in step 510 for comparison.).


receive, user input to generate a notification for a task to be provided by a first user device (Perry: para.0059 “Process 500 may begin in step 502 when network server 160 receives and processes task information for a new task request. In some embodiments, network server 160 may receive a task request from a terminal such as computer terminal 145, administration terminal 145, and/or user device 120. In some embodiments, task requests may include a text message, email, communication from app 254 or 344, or other written request from any electronic device in communication with network server 160.” a written required from an electronic device/terminal 145 from the user.  This process is performed in order to send a task notification, such as in Fig. 10.); 
identifying task information from the user input, the task information including location parameters and time parameters for performance of the task (Perry: para.0005 “The processor may be configured to execute the instructions to receive, at the at least one processor from a network, task information for a task that is pending assignment, the task information including a task start time, at least one task location, and one or more required skills” para.0079 “In some embodiments, task priority may be indicated manually by the requestor and/or dispatcher when the task request is created. In other embodiments, network server 160 may assign a priority level to the task based on one or more stored rule sets that may take into account factors such as, a requested time frame for completing the task, the nature or type of task, a location of the task (such as an emergency room or operating room)”  para.0092 “In such embodiments, a requestor or dispatcher may only need to identify the task requested, a task location, a desired start time, and/or a desired completion time. “ the request can have a time frame for completion and a location); 
74009389V.1Application No.calculate a set of relevance scores for performance of the task associated with each of the other user devices based at least in part on the respective location information of the set of users, the location parameters (Perry: para.0080 “In some embodiments, network server 160 may analyze one or more attributes regarding assets associated with the requested task such as equipment and/or supplies. For example, network server 160 may determine …a location of the equipment and/or supplies, …. In some embodiments, network server 160 may compare the attributes to employee attributes such as, for example, employee location… in order to identify one or more employees that match the equipment attributes. In some embodiments, network server 160 may rank or score the available employees based on a quantity or amount of matching or compatible attributes between the employee attributes and equipment attributes” location parameters of the user and the task can be used to score the employees for selection to perform a task.  this is done using location information derived from the user mobile device. It can be see in Fig. 7 that more than one employee can be available such as in para.0082, and this process is performed for a plurality of employees.), and 
the time parameters (para.0072 “In some embodiments, network server 160 may score the results of each analysis, to generate a numerical score that may be used to rank available employees for selection. In some embodiments, each analysis may be weighted, depending on the priorities and needs of the facility,” para.0072 “In other embodiments, network server 160 may assign a priority level to the task based on one or more stored rule sets that may take into account factors such as, a requested time frame for completing the task, the nature or type of task, a location of the task (such as an emergency room or operating room)” the timeliness of the task can be used to apply a priority to the task, which is then used to weigh to final score of each employee eligible for the task prior to selection.); 
determine, based at least in part on respective relevance scores, a particular user device to provide a notification about the task (Perry: apra.0081 “At the completion of step 510, network server 160 may create a ranked list of available employees based on one or more scores and/or rankings of individual analyses. In some embodiments, network server 160 may assign a weighting to one or more of the scores and/or ratings for each analysis, based on the needs of the requestor, dispatcher, and/or the facility. In some embodiments, weightings for different analyses may be stored as a rule set and accessed by network server 160 during step 510.” in step 510, this information can be used to generate a match for assignment in the following steps 512-516, and the job can be assigned in para.0069.); and 
“ Display 310 of user device 120 may display interface 1000 in response to instructions from network server 160, to alert a responder that a new task is assigned to them. Interface 1000 may include a notification box 1002, to provide essential details of the task assignment.”  and Fig. 10 the user is provided a notification for the task).
However Perry does not explicitly disclose obtain, from a social media platform, respective social media posts associated with a plurality of other user devices corresponding to contacts on a contact list of the first user device; 
analyze the respective social media posts to identify respective location information for each of the other user devices.
Dotan discloses obtain, from a social media platform, respective social media posts associated with a plurality of other user devices (Dotan: para.0073 “For example, a calendar or social network profile associated with the user may be evaluated to identify activity related to the user, such as a baseball game activity identified from a social network post and message between the user and another user” para.0075 “In an embodiment, the complementary calendar may be constructed based upon sensor data associated with a user of a device. For example, a social network profile (e.g., social network posts, social network messages, a user profile indicating hobbies or interest of the users, etc.) may be evaluated to identify an activity of the user as a particular sensor data. “ social networking information associated with the user of the second device is obtained.)
analyze the respective social media posts to identify respective location information for each of the other user devices (Dotan: para.0075 “In an embodiment, the complementary calendar may be constructed based upon sensor data associated with a user of a device. For example, a social network profile (e.g., social network posts, social network messages, a user profile indicating hobbies or interest of the users, etc.) may be evaluated to identify an activity of the user as a particular sensor data. In another example, a context of the user's device may be evaluated to identify an activity of the user as the sensor data (e.g., a device location may be indicative of the user going to soccer practice at a soccer field on Tuesdays; a device location check-in may be indicative of the user going out on a movie date on Sundays (e.g., the user may check-in through a social network); a connectivity state, such as Wi-Fi connectivity, may indicate that the user is at home, in the office, or at a coffee shop; a charging state, such as a car charging state, may indicate that the user is currently driving; a vacation itinerary file on the device may indicate that the user will be going on a vacation in a week; etc.).” social networking activity can be used in combination with a plurality of other types of data to determine user information, such as location and activities at the location that are being performed and to be performed. ).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Perry with Dotan in order to incorporate obtain, from a social media platform, respective social media posts associated with a plurality of other user; analyze the respective social media posts to identify respective location information for each of the other user devices.
One of ordinary skill in the art would have been motivated to combine because of the expected benefit of using an additional source of information when determining location and availability, and future location and availability of a user when scheduling (Dotan: para.0072-para.0073).
While Dotan shows using social contacts such as in para.0074, that are friends or family, Perry-Dotan does not explicitly disclose a plurality of other user devices corresponding to contacts on a contact list of the first user device.
Bradburn discloses a plurality of other user devices corresponding to contacts on a contact list of the first user device (Bradburn: para.0055 “The contact list (which may be stored on the server 94 (e.g., in the cloud), stored locally within the device (e.g., 14, 14'), or both) may be updated, for example, by accessing the user's account by submitting an acceptable login and password on the login screen of the website 96. “ para.0066 “In another example, the task may be created via an application that is resident on the mobile communications device 14, 14'. This application is a software program that is executable by the processor 36, 36', and may be used to create a task and to link the task with a particular contact in a contact list that is resident on the device 14, 14'. In an example, the application provides a user interface (e.g., displayed on the mobile device 14, 14' display 80, 80') that enables the user to create the task or a task list, and to associate the task or each task in the task list with one or more particular contacts. An example of the user interface is shown below in Table 1. In this example, the user interface includes at least a Task ID which is assigned by the application, based, at least in part, on a chronological order in which the task was created relative to other task(s).” the user can assign tasks to contacts on a contact list on the mobile device 14.  The two devices of the task originator and the recipient can be seen in para.0049 fig. 2 “Another example of a task reminder system 10' is shown in FIG. 2. In this example, both the user's mobile device 14' and the other party's mobile device 100 are smart phones. Each phone 14', 100 includes an electronic memory 38', 106, respectively” ).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Perry-Dotan with Bradburn in order to incorporate a plurality of other user devices corresponding to contacts on a contact list of the first user device.
One of ordinary skill in the art would have been motivated to combine because of the expected benefit of increasing the number of available users to assign tasks by incorporating users from a contacts list to the available pool of users (Bradburn: para.0055), would provide more options for assigning tasks when selecting employees in Perry.

Regarding Claim 7, Perry-Dotan-Bradburn discloses claim 6 as set forth above.
Perry further discloses wherein the one or more processors are further configured to: calculate a priority score associated with the particular user device and the task (Perry: para.0072 “FIG. 6 is a flowchart of an example of a process for comparing task information and employee information 510. As shown in FIG. 6, network server 160 may analyze a plurality of factors during step 510, to identify one or more matches between employees and the task information. Network server 160 may perform one or more analyses of step 510 in parallel or in varying sequences, depending on the needs of the requestor, dispatcher, or the facility. In some embodiments, network server 160 may score the results of each analysis, to generate a numerical score that may be used to rank available employees for selection. In some embodiments, each analysis may be weighted, depending on the priorities and needs of the facility, of a requester or dispatcher, or of a facility administrator” the weighed score can be calculated for each employee); and 
determine when to provide the notification about the task to the particular user device based at least in part a relevance score associated with the particular user device and the priority score (Perry: para.0081 “At the completion of step 510, network server 160 may create a ranked list of available employees based on one or more scores and/or rankings of individual analyses. In some embodiments, network server 160 may assign a weighting to one or more of the scores and/or ratings for each analysis, based on the needs of the requestor, dispatcher, and/or the facility. In some embodiments, weightings for different analyses may be stored as a rule set and accessed by network server 160 during step 510.” para.0083 “In some embodiments, network server 160 may identify a highest ranked or highest scored employee, based on the results of step 510,” the weighed scores can be compared and used in step 510-518 when assigning the job to the employee. ).

Regarding Claim 11, Perry-Dotan-Bradburn discloses claim 6 as set forth above.
Perry further discloses wherein the one or more processors are further configured to identify, independent of specification by at the first user device, that the notification for the task is to be provided to the particular user device, and wherein the particular user device is determined independent of specification 506, network server 160 may determine if the requested task is eligible for automatic assignment to one or more employees. For example, network server 160 may determine whether the requested task is associated with one or more predetermined categories of tasks that are eligible for automatic assignment. In some embodiments, network server 160 may store categories of tasks that are suitable for automatic assignment, and task categories that are unavailable for automatic assignment due to safety considerations, or task categories that include factors not yet integrated into the rule sets integrated within network server 160.” assignment is performed automatically, and therefore is independent from a specification by the first user device, in 

Regarding Claim 14, Perry discloses A non-transitory computer-readable storage medium storing computer-executable instructions that, when executed by one or more processors, configure the one or more processors to perform operations (Perry: para.0052) comprising: 
receiving, user input to generate a notification for a task to be provided by a first user device (Perry: para.0059 “Process 500 may begin in step 502 when network server 160 receives and processes task information for a new task request. In some embodiments, network server 160 may receive a task request from a terminal such as computer terminal 145, administration terminal 145, and/or user device 120. In some embodiments, task requests may include a text message, email, communication from app 254 or 344, or other written request from any electronic device in communication with network server 160.” a written required from an electronic device/terminal 145 from the user.  This process is performed in order to send a task notification, such as in Fig. 10.); 
identifying task information from the user input, the task information including location parameters and time parameters for performance of the task (Perry: para.0005 “The processor may be configured to execute the instructions to receive, at the at least one processor from a network, task information for a task that is pending assignment, the task information including a task start time, at least one task location, and one or more required skills” para.0079 “In some embodiments, task priority may be indicated manually by the requestor and/or dispatcher when the task request is created. In other embodiments, network server 160 may assign a priority level to the task based on one or more stored rule sets that may take into account factors such as, a requested time frame for completing the task, the nature or type of task, a location of the task (such as an emergency room or operating room)”  para.0092 “In such embodiments, a requestor or dispatcher may only need to identify the task requested, a task location, a desired start time, and/or a desired completion time. “ the request can have a time frame for completion and a location); 
“User 125 may be an employee in a workplace environment such as a nurse, a technician, or a dispatcher. User 125 may operate computer terminal 140, user device 120, and/or another computer (not shown) to interact with system 100” para.0026 “User device 120 may be a personal computing device such as, for example, a general purpose or notebook computer, a mobile device with computing ability, a tablet, smartphone…such that task assignments directed toward user 125 are sent to mobile device 120” para.0076 “In some embodiments, user device 120 may include one or more location sensors, and user device 120 may transmit a real-time location signal to server 160, to provide a current location of an employee associated with the user device 120.” the first user is among the users capable of receiving the job, and the location information is obtained from a sensor on the user device 120, the mobile device.)
identifying first location information of the first user device associated with a first user (Perry: para.0025 “User 125 may be an employee in a workplace environment such as a nurse, a technician, or a dispatcher. User 125 may operate computer terminal 140, user device 120, and/or another computer (not shown) to interact with system 100” para.0026 “User device 120 may be a personal computing device such as, for example, a general purpose or notebook computer, a mobile device with computing ability, a tablet, smartphone…such that task assignments directed toward user 125 are sent to mobile device 120” para.0076 “In some embodiments, user device 120 may include one or more location sensors, and user device 120 may transmit a real-time location signal to server 160, to provide a current location of an employee associated with the user device 120.” the first user is among the users capable of receiving the job, and the location information is obtained from a sensor on the user device 120, the mobile device.); 
calculating a first relevance score for the first user device associated with the first user, the first relevance score associated with performance of the task based at least in part on the first location information of the first user device associated with the first user, the location parameters (Perry: para.0080 “In some embodiments, network server 160 may analyze one or more attributes regarding assets associated with the requested task such as equipment and/or supplies. For example, network server 160 may determine …a location of the equipment and/or supplies, …. In some embodiments, network server 160 may compare the attributes to employee attributes such as, for example, employee location… in order to identify one or more employees that match the equipment attributes. In some embodiments, network server 160 may rank or score the available employees based on a quantity or amount of matching or compatible attributes between the employee attributes and equipment attributes” location parameters of the user and the task can be used to score the employees for selection to perform a task.  this is done using location information derived from the user mobile device.), and 
the time parameters (para.0072 “In some embodiments, network server 160 may score the results of each analysis, to generate a numerical score that may be used to rank available employees for selection. In some embodiments, each analysis may be weighted, depending on the priorities and needs of the facility,” para.0072 “In other embodiments, network server 160 may assign a priority level to the task based on one or more stored rule sets that may take into account factors such as, a requested time frame for completing the task, the nature or type of task, a location of the task (such as an emergency room or operating room)” the timeliness of the task can be used to apply a priority to the task, which is then used to weigh to final score of each employee eligible for the task prior to selection.); 
calculating a second relevance score for the second user device associated with the second user, the second relevance score associated with performance of the task based at least in part on the second location information of the second user device associated with the second user (Perry: para.0080 “In some embodiments, network server 160 may analyze one or more attributes regarding assets associated with the requested task such as equipment and/or supplies. For example, network server 160 may determine …a location of the equipment and/or supplies, …. In some embodiments, network server 160 may compare the attributes to employee attributes such as, for example, employee location… in order to identify one or more employees that match the equipment attributes. In some embodiments, network server 160 may rank or score the available employees based on a quantity or amount of matching or compatible attributes between the employee attributes and equipment attributes” location parameters of the user and the task can be used to score the employees for selection to perform a task.  this is done using location information derived from the user mobile device. It can be see in Fig. 7 that more than one 
determining, based at least in part on a comparison between the first relevance score and the second relevance score, that performance of the task is to be assigned to the second user associated with the second user device (Perry: apra.0081 “At the completion of step 510, network server 160 may create a ranked list of available employees based on one or more scores and/or rankings of individual analyses. In some embodiments, network server 160 may assign a weighting to one or more of the scores and/or ratings for each analysis, based on the needs of the requestor, dispatcher, and/or the facility. In some embodiments, weightings for different analyses may be stored as a rule set and accessed by network server 160 during step 510.” in step 510, this information can be used to generate a match for assignment in the following steps 512-516, and the job can be assigned in para.0069.); and 
providing a notification about the task to the second user device based at least in part on the determination (Perry: para.0097 “ Display 310 of user device 120 may display interface 1000 in response to instructions from network server 160, to alert a responder that a new task is assigned to them. Interface 1000 may include a notification box 1002, to provide essential details of the task assignment.”  and Fig. 10 the user is provided a notification for the task).
However Perry does not explicitly disclose identifying a second user device associated with a contact on a contact list of the first user device, the contact being associated with a second user of a second user device; 
receiving, from a social media platform, a social media post associated with the second user device associated with the second user; 
analyzing the social media post to identify second location information of the second user device associated with the second user.
Dotan discloses receiving, from a social media platform, a social media post associated with the second user device associated with the second user (Dotan: para.0073 “For example, a calendar or social network profile associated with the user may be evaluated to identify activity related to the user, such as a baseball game activity identified from a social network post and message between the user and another user” para.0075 “In an embodiment, the complementary calendar may be constructed based upon sensor data associated with a user of a device. For example, a social network profile (e.g., social network posts, social network messages, a user profile indicating hobbies or interest of the users, etc.) may be evaluated to identify an activity of the user as a particular sensor data. “ social networking information associated with the user of the second device is obtained.); 
analyzing the social media post to identify second location information of the second user device associated with the second user (Dotan: para.0075 “In an embodiment, the complementary calendar may be constructed based upon sensor data associated with a user of a device. For example, a social network profile (e.g., social network posts, social network messages, a user profile indicating hobbies or interest of the users, etc.) may be evaluated to identify an activity of the user as a particular sensor data. In another example, a context of the user's device may be evaluated to identify an activity of the user as the sensor data (e.g., a device location may be indicative of the user going to soccer practice at a soccer field on Tuesdays; a device location check-in may be indicative of the user going out on a movie date on Sundays (e.g., the user may check-in through a social network); a connectivity state, such as Wi-Fi connectivity, may indicate that the user is at home, in the office, or at a coffee shop; a charging state, such as a car charging state, may indicate that the user is currently driving; a vacation itinerary file on the device may indicate that the user will be going on a vacation in a week; etc.).” social networking activity can be used in combination with a plurality of other types of data to determine user information, such as location and activities at the location that are being performed and to be performed. ).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Perry with Dotan in order to incorporate receiving, from a social media platform, a social media post associated with the second user device associated with the second user; analyzing the social media post to identify second location information of the second user device associated with the second user.

However Perry-Dotan does not explicitly disclose identifying a second user device associated with a contact on a contact list of the first user device, the contact being associated with a second user of a second user device.
Bradburn discloses identifying a second user device associated with a contact on a contact list of the first user device, the contact being associated with a second user of a second user device (Bradburn: para.0055 “The contact list (which may be stored on the server 94 (e.g., in the cloud), stored locally within the device (e.g., 14, 14'), or both) may be updated, for example, by accessing the user's account by submitting an acceptable login and password on the login screen of the website 96. “ para.0066 “In another example, the task may be created via an application that is resident on the mobile communications device 14, 14'. This application is a software program that is executable by the processor 36, 36', and may be used to create a task and to link the task with a particular contact in a contact list that is resident on the device 14, 14'. In an example, the application provides a user interface (e.g., displayed on the mobile device 14, 14' display 80, 80') that enables the user to create the task or a task list, and to associate the task or each task in the task list with one or more particular contacts. An example of the user interface is shown below in Table 1. In this example, the user interface includes at least a Task ID which is assigned by the application, based, at least in part, on a chronological order in which the task was created relative to other task(s).” the user can assign tasks to contacts on a contact list on the mobile device 14.  The two devices of the task originator and the recipient can be seen in para.0049 fig. 2 “Another example of a task reminder system 10' is shown in FIG. 2. In this example, both the user's mobile device 14' and the other party's mobile device 100 are smart phones. Each phone 14', 100 includes an electronic memory 38', 106, respectively” ).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Perry-Dotan with Bradburn in order to incorporate identifying a 
One of ordinary skill in the art would have been motivated to combine because of the expected benefit of increasing the number of available users to assign tasks by incorporating users from a contacts list to the available pool of users (Bradburn: para.0055), would provide more options for assigning tasks when selecting employees in Perry.

Regarding Claim 15, Perry-Dotan-Bradburn discloses claim 14 as set forth above.
Perry further discloses wherein the first relevance score quantifies a similarity between a location associated with a task and the first location information of the first user device associated with the first user (Perry: para.0063 “In some embodiments, employee location may include a room, department, or area of a facility assigned to the employee in a work schedule, a manual entry from the employee, a detected location based on locating equipment, or any other means of designating an employee's location within a facility. In some embodiments, employee location may include coordinates such as latitude and longitude, distance from particular landmark in the facility, or one or more designations of locations in the facility, such as buildings, floors, units, zones and/or room numbers. Employee location may include both a designation of a specific location and one or more designations of more general location (e.g., room and zone).” distance to a location can be used to assign a task, and in  para.0080 it can be seen that locations can be compared to locations associated with a task when determining a score to assigning a task.).

Regarding Claim 16, Perry-Dotan-Bradburn discloses claim 14 as set forth above.
Perry further discloses wherein the first relevance score is further based at least in part on a past activity conducted by the first user associated with the first user device (Perry: para.0064 “In some embodiments, employee information may include a history of tasks that the employee has performed, and one or more statistics associated with the employee's performance of the tasks. For example, employee information may include information identifying completed tasks, date and time of task assignment (start time) and completion (end time), and other historical information regarding past tasks.” para.0080 “ In some embodiments, network server 160 may compare the attributes to employee attributes such as, for example, employee location, employee skill sets and certifications, prior experience with certain equipment and/or supplies, and any other attributes related to the equipment and/or supplies, in order to identify one or more employees that match the equipment attributes. In some embodiments, network server 160 may rank or score the available employees based on a quantity or amount of matching or compatible attributes between the employee attributes and equipment attributes.” employees can be scored based on past work experience and skill sets form those experiences.)

Regarding Claim 17, Perry-Dotan-Bradburn discloses claim 14 as set forth above.
Perry further discloses wherein the first relevance score is further based at least in part on past activities conducted by a group of users (Perry: para.0064 “In some embodiments, employee information may include a history of tasks that the employee has performed, and one or more statistics associated with the employee's performance of the tasks. For example, employee information may include information identifying completed tasks, date and time of task assignment (start time) and completion (end time), and other historical information regarding past tasks.” para.0080 “ In some embodiments, network server 160 may compare the attributes to employee attributes such as, for example, employee location, employee skill sets and certifications, prior experience with certain equipment and/or supplies, and any other attributes related to the equipment and/or supplies, in order to identify one or more employees that match the equipment attributes. In some embodiments, network server 160 may rank or score the available employees based on a quantity or amount of matching or compatible attributes between the employee attributes and equipment attributes.” each employee can be scored based on past work experience and skill sets form those experiences.)

Regarding Claim 18, Perry-Dotan-Bradburn discloses claim 17 as set forth above.
160 may attempt to assign high priority tasks to employees associated with more skills and certifications, employees who do not currently have any assigned tasks and can begin a high priority task immediately, or employees who have historically handled high priority tasks within a predetermined time frame and without errors.” a high priority task can be assigned to a user who has previously performed a high priority task)

Regarding Claim 19, Perry-Dotan-Bradburn discloses claim 14 as set forth above.
Perry further discloses wherein the first relevance score is further based at least in part on a schedule associated with the first user associated with the first user device (Perry: para.0076 “ For example, network server 160 may determine an expected location for each employee, based on the employee's job title, job assignment, work schedule” para.0080 “In some embodiments, network server 160 may compare the attributes to employee attributes such as, for example, employee location, employee skill sets and certifications, prior experience with certain equipment and/or supplies, and any other attributes related to the equipment and/or supplies, in order to identify one or more employees that match the equipment attributes. In some embodiments, network server 160 may rank or score the available employees based on a quantity or amount of matching or compatible attributes between the employee attributes and equipment attributes.” scheduling information is used to determine location information, and calculated into the rank/score of the available employees.). 

Claim 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Perry et al. (hereinafter Perry, US 2016/0300178 A1) in view of Dotan-Cohen et al. (hereinafter Dotan, US 2017/0308866 A1) in view of Bradburn (US 2012/0129510 A1) further in view of Wendell et al. (hereinafter Wendell, US 2014/0081691 A1).
Regarding Claim 8, Perry-Dotan-Bradburn discloses claim 7 as set forth above.
“user device 120 may transmit a real-time location signal to server 160, to provide a current location of an employee associated with the user device 120” para.0080 location), a schedule associated with the particular user device (Perry: para.0078 schedule), historical activity data associated with the particular user device (Perry: para.0079 history), and historical activity data associated with each of the other user devices (Perry: para.0079 history is calculated for each user, as seen in para.0068) (Perry: para.0080 “n some embodiments, network server 160 may compare the attributes to employee attributes such as, for example, employee location, employee skill sets and certifications, prior experience with certain equipment and/or supplies, and any other attributes related to the equipment and/or supplies, in order to identify one or more employees that match the equipment attributes. In some embodiments, network server 160 may rank or score the available employees based on a quantity or amount of matching or compatible attributes between the employee attributes and equipment attributes.” using the above information, scores are calculated for each employee, and prioritized using weights in para.0072).
However Perry does not explicitly disclose using a deadline associated with the task for this calculation.
Wendell discloses a deadline associated with the task (Wendell para.0010 “Other embodiments of the present disclosure may provide a computer-based method for workflow automation comprising using one or more servers operating within a communication network, generating at least one ticket having at least one categorized task, each of the at least one categorized tasks being assigned a due date for completion and a priority status, and assigning the ticket to a user based on one or more factors selected from the group comprising internal priority, external priority, deadline, what number of contact the user is on, and average time to complete a task relative to the deadline. “ ).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Perry-Dotan-Bradburn with Wendell in order to incorporate a deadline associated with the task.


Regarding Claim 9 Perry-Dotan-Bradburn-Wendell discloses claim 8 as set forth above.
Perry further discloses wherein the priority score quantifies a timeliness factor associated with the task and the particular user device (Perry: para.0079 “In some embodiments, network server 160 may attempt to assign high priority tasks to employees associated with more skills and certifications, employees who do not currently have any assigned tasks and can begin a high priority task immediately, or employees who have historically handled high priority tasks within a predetermined time frame and without errors.” para.0072 “ In some embodiments, each analysis may be weighted, depending on the priorities and needs of the facility, of a requester or dispatcher, or of a facility administrator. Step 510 may also include more or fewer analyses depending on the types of available employee information, and attributes included in the task information” scores can be weighed based on priority of the task, and ability of the user to perform a high priority tasks immediately and complete within a predetermined time frame, both of which are a timeliness factor.)

Claim 12 are rejected under 35 U.S.C. 103 as being unpatentable over Perry et al. (hereinafter Perry, US 2016/0300178 A1) in view of Dotan-Cohen et al. (hereinafter Dotan, US 2017/0308866 A1) in view of Bradburn (US 2012/0129510 A1) further in view of Chen et al (hereinafter Chen, US 8,639,552 B1).
Regarding Claim 12, Perry-Dotan-Bradburn discloses claim 6 as set forth above.
Perry further shows the second user agreeing to perform the task on behalf of the first user (Perry: para.0083 “if the employee becomes unavailable or refuses to accept the task, then network server 160 may assign the task to the next-highest ranked/scored employee, until the task is accepted and started”).

Chen discloses wherein the one or more processors are further configured to: receive, from the particular user device, indication that a user of the particular user device has agreed to perform the task on behalf of first user of the first user device (Chen: col.13 lines 30-36 “The task creation packet 213 may be sent to a server 215, which in turn can notify N task recipients 214 associated with the task 204 that the task creator 211 has assigned them to the task 204. The N task recipients 214, illustrated as Users 2 through N in FIG. 2A, can then send a response to the server 215 indicating whether or not they will accept their assignment to the task 204.” the recipient of the task can accept the task); and 
provide a notification at the first user device that the user has agreed to perform the task on behalf of the first user (Chen: col.13 lines 35-39 “The server 215 can similarly transmit the confirmation of the assignment to the task creator 211.” the task initiator is notified of the acceptance ).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to combine Perry-Dotan-Bradbury with Chen in order to incorporate wherein the one or more processors are further configured to: receive, from the particular user device, indication that a user of the particular user device has agreed to perform the task on behalf of 
One of ordinary skill in the art would have been motivated to combine because of the expected benefit of user experience for the task initiator by informing the user the task has been accepted (Chen: col.13 lines 30-40).

Claim 13 are rejected under 35 U.S.C. 103 as being unpatentable over Perry et al. (hereinafter Perry, US 2016/0300178 A1) in view of Dotan-Cohen et al. (hereinafter Dotan, US 2017/0308866 A1) in view of Bradburn (US 2012/0129510 A1) further in view of Leonard (US 2019/0220010 A1).

Regarding Claim 13, Perry-Dotan-Bradburn discloses claim 6 as set forth above.
However Perry-Dotan-Bradburn does not explicitly disclose wherein the one or more processors are further configured to receive, from the other user devices, respective indications that respective users of the other user devices agree to receive notifications for tasks associated with the first user device.
Leonard discloses wherein the one or more processors are further configured to receive, from the other user devices, respective indications that respective users of the other user devices agree to receive notifications for tasks associated with the first user device (Leonard: para.0047-0048 “In some embodiments, the incentives module 134 may present the one or more users with a marketplace of tasks. In such a marketplace, it may be possible for each task to be associated with a distinct reward. The value of a reward may be tied to the relative difficulty of a particular task or the probability that the particular task may be taken on by an individual.…Further, the user may sign up for notifications when new tasks come available” a user can opt in to have tasks delegated to him/her).
Therefore it would have been obvious to one of orindary skill in the art before the effective filing date of the claimed invention to combine Perry-Dotan-Bradburn with Leonard in order to incorporate wherein the one or more processors are further configured to receive, from the other user devices, respective indications that respective users of the other user devices agree to receive notifications for tasks associated with the first user device.
One of ordinary skill in the art would have been motivated to combine because of the expected benefit of allowing the recipient to sign up for the tasks rather than receive unsolicited requests from others would provide improved privacy (Leonard: para.0048).

Claim 20 are rejected under 35 U.S.C. 103 as being unpatentable over Perry et al. (hereinafter Perry, US 2016/0300178 A1) in view of Dotan-Cohen et al. (hereinafter Dotan, US 2017/0308866 A1) in view of Bradburn (US 2012/0129510 A1) further in view of Nayar et al. (hereinafter Nayar, US 10,671947 B2).
Regarding Claim 20, Perry-Dotan-Bradburn discloses claim 14 as set forth above.
However Perry does not explicitly disclose wherein the one or more processors are further configured to perform the operations comprising: calculating a first priority score for the first user device, the first priority score quantifying an urgency for performing the task by the first user associated with the first user device; and calculating a second priority score for the second user device, the second priority score quantifying the urgency for performing the task by the second user associated with the second user device, wherein determining that the performance of the task is to be assigned to the second user is further based at least in part on the first priority score and the second priority score.
Nayar discloses wherein the one or more processors are further configured to perform the operations comprising: 
calculating a first priority score for the first user device (Nayar: col.6:63-col.7 17 “As a result, new crowd workers undergo a training period to gain an initial skill level and efficiency. At the end of the training period, the performance of the skill worker during the training period establishes the new crowd worker's initial score. The crowd worker then develops additional skill and efficiency by completing task assignments over time. As a crowd worker increases in skill and efficiency, the crowd worker's scores are likely to increase, placing the crowd worker in higher skill categories. “ each user is given a score representing their skill ), 
the first priority score quantifying an urgency for performing the task by the first user associated with the first user device (Nayar: col.7 lines 18-50 “In such embodiments, task assignments corresponding to a high importance media source asset may be assigned only to crowd workers in the high skill level category. Task assignments corresponding to a media source asset that is not identified as high importance may be assigned to any available crowd workers. Such a policy increases the likelihood that task assignments with higher importance are completed faster and performed by more highly skilled crowd workers relative to task assignments with lower importance.” certain tasks are associated with a higher priority should be completed faster, and therefore are given to high skilled workers.  Therefore a higher score that places a user into a higher category of workers is associated with an urgency for performing the task, as they can get the task completely more quickly than a lower scored worker.); and 
calculating a second priority score for the second user device (Nayar: col.6:63-col.7 17 “As a result, new crowd workers undergo a training period to gain an initial skill level and efficiency. At the end of the training period, the performance of the skill worker during the training period establishes the new crowd worker's initial score. The crowd worker then develops additional skill and efficiency by completing task assignments over time. As a crowd worker increases in skill and efficiency, the crowd worker's scores are likely to increase, placing the crowd worker in higher skill categories. “ each user is given a score representing their skill ), 
the second priority score quantifying the urgency for performing the task by the second user associated with the second user device (Nayar: col.7 lines 18-50 “In such embodiments, task assignments corresponding to a high importance media source asset may be assigned only to crowd workers in the high skill level category. Task assignments corresponding to a media source asset that is not identified as high importance may be assigned to any available crowd workers. Such a policy increases the likelihood that task assignments with higher importance are completed faster and performed by more highly skilled crowd workers relative to task assignments with lower importance.” certain tasks are associated with a higher priority should be completed faster, and therefore are given to high skilled workers.  Therefore a higher score that places a user into a higher category of workers is associated with an urgency for performing the task, as they can get the task completely more quickly than a lower scored worker.), 
wherein determining that the performance of the task is to be assigned to the second user is further based at least in part on the first priority score and the second priority score (Nayar: col.7 lines 18-50  “ In such embodiments, task assignments corresponding to a high importance media source asset may be assigned only to crowd workers in the high skill level category.” if the task at hand is a high 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to combine Perry-Dotan-Bradburn with Nayar in order to incorporate wherein the one or more processors are further configured to perform the operations comprising: calculating a first priority score for the first user device, the first priority score quantifying an urgency for performing the task by the first user associated with the first user device; and calculating a second priority score for the second user device, the second priority score quantifying the urgency for performing the task by the second user associated with the second user device, wherein determining that the performance of the task is to be assigned to the second user is further based at least in part on the first priority score and the second priority score.
One of ordinary skill in the art would have been motivated to combine because of the expected benefit of faster completion of important tasks (Nayar: col.7 lines 18-50)

Claim 21 are rejected under 35 U.S.C. 103 as being unpatentable over Perry et al. (hereinafter Perry, US 2016/0300178 A1) in view of Dotan-Cohen et al. (hereinafter Dotan, US 2017/0308866 A1) in view of Bradburn (US 2012/0129510 A1) further in view of White et al. (hereinafter White, US 2019/0129749 A1).
Regarding Claim 21, Perry-Dotan-Bradburn discloses claim 1 as set forth above.
However Perey Dotan-Bradburn does not explicitly disclose based at least in part on the location parameters and the time parameters, a timing window in which the notification about the task is to be provided, wherein the notification about the task is provided to the second user device within the timing window.
White discloses based at least in part on the location parameters and the time parameters, a timing window in which the notification about the task is to be provided (White: para.0022 “The example operating environment 100 can be used to implement one or more of the components of an example conditional task system 200 described in FIG. 2, including components for providing automatic extraction and application of conditional tasks from content. According to an aspect, the terms "conditioned task" or "conditional task" as used herein describe a task action that is conditioned on a set of attributes, such as one or a combination of the occurrence of an event, an action, a person, time, or location. "I will take care of the assignments if Susan sends me the documents" is an example conditional task comprising a task action (take care of the assignments) and a condition (if Susan sends [the user] the documents) on which the task action depends. "Planning to pick up milk unless I'm stuck in traffic and can't get home by 6 pm" is an example of a conditional task that includes two conditions (unless [the user is] stuck in traffic) and (unless [the user] can't get home by 6 pm) in the context of the task action (pick up milk). A conditional task can be embodied as a commitment made by a user (e.g., "I will do [task action] if [condition] is met") or as a request directed to (and sometimes explicitly agreed to by) a user (e.g., "When [condition] is met, can you [task action]?").”  para.0036 “According to an aspect, a condition can be time-based (e.g., before noon, next sundown, early Tuesday morning), location-based (e.g., when I get home, if I go through Atlanta)” a combined criteria can be generated in para.0022, including timing and location, thereby creating a timing window of, for example, before noon in atlanta.), 
wherein the notification about the task is provided to the second user device within the timing window (White: para.0080 “When a determination is made that the trigger conditions associated with the conditional task have been satisfied, the method 400 proceeds to OPERATION 420, where engagement parameters are determined. In some examples, engagement parameters are determined at OPERATION 414. For example, engagement parameters define when and how to engage the user. At OPERATION 420, a determination can be made as to whether it is appropriate to engage the user at the current moment based on context information, user preferences, or other information. If a determination is made not to engage the user at the current moment, a determination can be made as to an appropriate time to engage the user.” when the multiple conditions are met, a notification about the task is sent to the user.).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to combine Perry-Dotan-Bradburn with White in order to incorporate based at least in part on the 
One of ordinary skill in the art would have been motivated to combine because of the expected benefit improved user experience and completion of tasks by setting proper reminders at certain conditions about a task (White: para.0001-0002)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Manchanda US 2015/0033138 A1 para.0025 and para.0031 shows assigning tasks to contact list members, similar to claim 1.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUI H KIM whose telephone number is (571)272-8133.  The examiner can normally be reached on 7:30-5 M-R, M-F alternating.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamal B Divecha can be reached on 5712725863.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EUI H KIM/               Examiner, Art Unit 2453                                                                                                                                                                                         

/KAMAL B DIVECHA/             Supervisory Patent Examiner, Art Unit 2453